Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.

Response to Amendment
The Amendment filed 5/20/21 has been entered. Claims 1-10 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 5/20/21.

Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive.
Applicant asserts Cantolino does not teach the feature of “wherein the at least one elevated support feature includes at least one supplemental support cavity that receives the at least one supplemental support component”. 
Examiner has located a section of Cantolino which teaches this claim limitation and has included it in the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8100140 to Cantolino (Cantolino)
Regarding claim 1, Cantolino teaches a water heater pan having a bottom wall (24, Figure 1), an outer wall extending upwardly from and substantially surrounding the bottom wall (16, Figure 1), and at least one elevated support feature (8 with cavity 14, Figures 1 and 9 with 10, 28, 12, and/or 20 Figures 1 and 9 being additional elevated support features); and at least one substantially rigid supplemental support component (34, Figures 8 and 9), wherein the at least one elevated support feature is configured to contact the hot water storage tank (shown in Figure 1 and is dependent on the shape of the water heater), wherein the at least one elevated support feature includes at least one supplemental support cavity that receives the at least one supplemental support component (Col. 8 line 30 – Col. 9 line 10 disclose vibration isolators being received within the cavity), and wherein the at least one supplemental support component is insertable and removable from the water heater pan (shown in Figure 9 and disclosed in Col. 8 line 25).
Regarding claim 2, Cantolino teaches wherein the at least one elevated support feature comprises a central elevated support feature located in a central portion of the bottom wall (20, Figures 1 and 9).
Regarding claim 3, Cantolino teaches wherein the at least one elevated support feature comprises a circumferential elevated support feature spaced inwardly from the outer wall (10, Figures 1 and 9).
Regarding claim 4, Cantolino teaches wherein the at least one supplemental support cavity comprises a plurality of supplemental support cavities (shown in Figures 1 and 9) wherein the at least one supplemental support component comprises a plurality of supplemental support components (shown in Figure 9), and wherein the plurality of supplemental support components are insertable and removable from corresponding ones of the plurality of supplemental support cavities (Col. 10 lines 2-7).
Regarding claim 5, Cantolino teaches wherein the at least one elevated support feature extends inwardly from the outer wall (8, Figures 1 and 9).
Regarding claim 7, Cantolino teaches wherein the at least one supplemental support component has a substantially tubular shape (shown in Figure 8).
Regarding claim 8, Cantolino teaches wherein the at least one supplemental support cavity has a first width, wherein the at least one elevated support feature has a second width, and wherein the first width is larger than the second width (first width at the top of Figure 8 and second width at the bottom of Figure 8).
Regarding claim 9, Cantolino teaches wherein the at least one elevated support feature comprises a pair of side walls and a top wall extending therebetween (shown in Figures 1 and 9 each of at least 14, 8, 10, 28, 12, and/or 20 when considered in totality or as individual components have multiple side walls and a top wall extending between them).
Regarding claim 10, Cantolino teaches wherein the at least one elevated support feature includes at least one locating protrusion extending downward from the top surface thereof, and wherein the at least one locating protrusion is configured to locate the at least one supplemental support component (features shown at Figurers 1 and 3 around 14 and the protrusion can be used to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantolino in view of U.S. Patent 7900795 to Cantolino (Cantolino 795).
Regarding claims 6, Cantolino teaches wherein the at least one supplemental support component comprises a plurality of supplemental support components (34, Figures 8 and 9).
Cantolino is silent on wherein at least one supplemental support component has a different size than at least one other supplemental support component. 
Cantolino 795 teaches wherein at least one supplemental support component has a different size than at least one other supplemental support component (shown in Figure 2 at elements 10 which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        2/23/22